UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6819



QUENTIN MCLEAN,

                                              Plaintiff - Appellant,

          versus


THOMAS N. FAUST, Sheriff; MARCIA SANDLER, Dep-
uty Clerk; DAVID A. BELL, Clerk of the Court,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-625-2)


Submitted:   December 16, 1999         Decided:     December 27, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Quentin McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quentin McLean appeals from the district court’s order dis-

missing his § 42 U.S.C.A. § 1983 (West Supp. 1999) claim under 28

U.S.C.A. § 1915A (West Supp. 1999) for failure to state a claim.

McLean has moved in this court for the appointment of counsel and

for emergency relief. We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See McLean v. Faust,

No. CA-99-625-2 (E.D. Va. June 2, 1999).   We deny McLean’s motions

for appointment of counsel and for emergency relief.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2